Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Nilesh Amin Reg. No. 58407 on 08/12/2021. 

The following claims have been amended as follows: 

1. 	(Currently Amended) A system, comprising:
	a memory that stores computer executable components;
	a processor, operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise:
	an extraction component that extracts a parameter from a machine learning task, 
	a monitoring component that monitors one or more operating conditions of a cloud computing environment while one or more machine learning tasks are executed;
	a model component that generates a model based on the parameter, and respective runtimes times for at least one completed machine learning task of the one or more machine learning tasks, wherein the at least one completed machine learning task does not comprise the machine learning task; and 
	an estimation component that:
generates an estimated runtime of the machine learning task based on the model and the one or more operating conditions, wherein the estimated runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task, and
assigns a confidence score to the estimated runtime, wherein the confidence score is based upon an amount of similarity of the machine learning task to the at least one completed machine learning task.

5.	(Currently Amended) The system of claim 1, wherein the machine learning task is performed in [[a]] the cloud environment, and wherein the model is further based on a second parameter that defines a second performance characteristic of the cloud environment. 

7.	(Currently Amended) The system of claim 1, wherein the monitoring component [[that]] further monitors the machine learning task as the machine learning task is being performed and generates a second parameter based on the monitoring, wherein the model is further based on the second parameter.

12.	(Currently Amended) A computer-implemented method, comprising:
extracting, by a system operatively coupled to a processor, a parameter from a machine learning task, wherein the parameter defines a performance characteristic of the machine learning task;
monitoring, by the system, one or more operating conditions of a cloud computing environment while one or more machine learning tasks are executed;
of the one or more machine learning tasks, wherein the at least one completed machine learning task does not comprise the machine learning task; 
estimating, by the system, a runtime of the machine learning task based on the model and the one or more operating conditions, wherein the runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task, and
assigning, by the system, a confidence score to the estimated runtime, wherein the confidence score is based upon an amount of similarity of the machine learning task to the at least one completed machine learning task.

16.	(Currently Amended) The computer-implemented method of claim 15, wherein the machine learning task is performed in [[a]] the cloud environment, and wherein the estimating is performed while the machine learning task is being performed in the cloud environment. 

18.	(Currently Amended) A computer program product for estimating a runtime of a machine learning task, the computer program product comprising a non-transitory computer readable medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
extract a parameter from the machine learning task, wherein the parameter defines a performance characteristic of the machine learning task;
monitor one or more operating conditions of a cloud computing environment while one or more machine learning tasks are executed;
	generate a model based on the parameter and respective runtimes times for at least one completed machine learning task of the one or more machine learning tasks, wherein the at least one completed machine learning task does not comprise the machine learning task; and 
estimate the runtime of the machine learning task based on the model and the one or more operating conditions, wherein the runtime defines a period of time beginning at an initiation of the machine learning task and ending at a completion of the machine learning task, and
assign a confidence score to the estimated runtime, wherein the confidence score is based .


The following is an examiner’s statement of reasons for allowance:

In addition to Remarks filed 05/14/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 1, 12 and 18 when taken in the context of the claims as a whole.  Specifically, the combination of extracting a parameter from a machine learning task defining a performance characteristic of the task, with monitoring one or more conditions of a cloud computing environment while one or more tasks are executed, with a model generates runtimes based on the parameter for completed tasks, with an estimation that generates a runtime for the task bases on the model and the one or more operating conditions of the cloud that defines the initiation and completion of the task, with assigning a confidence score to the estimated runtime, wherein the confidence score is based on similarity of task to at least one completed task.
At best the prior arts of record, specifically, Chou et al. (US 20180144251 A1 hereinafter Chou) teaches sampling data from machine learning tasks (see ¶62, ¶9). Chou further teaches a prediction model with training data with practical execution times using known data (see Fig. 3, ¶26-¶27 and ¶33). Frean et al. (US 20140115592 A1 hereinafter Frean) teaches a performance characteristic of the task and assigning a confidence score to runtimes such as +/- hours (see ¶14 and ¶64-¶67) 
Newly cited art Iverson et al. (US 20180099460 A1) teaches using historical data and machine learning for a confidence level on a print job to be completed within an estimated time. 
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claims 1, 12 and 18 as a whole.
Thus, claims 1, 12 and 18 are allowed over the prior art of record.
Claims 2-11, 13-17 and 19-20 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the Remarks on 05/14/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/Primary Examiner, Art Unit 2143